 
 
EXHIBIT 10.5
 
 
PHANTOM STOCK AGREEMENT




THIS PHANTOM STOCK AGREEMENT (this “Agreement”) is made effective as of
_________________ (the “Grant Date”), between CYBERONICS, INC., a Delaware
corporation (the “Company”), and __________________ (the “Grantee”).


1.           Award.  Pursuant to the CYBERONICS, INC. 2009 STOCK PLAN (the
“Plan”), as of the Grant Date and on the terms and conditions herein and in the
Plan, the Company hereby awards to Grantee ____________ “Phantom Stock Units”
and tandem “Dividend Equivalents,” as each is defined below.  The Grantee
acknowledges receipt of a copy of the Plan and the prospectus.  Grantee
acknowledges and agrees that this award of Phantom Stock Units and tandem
Dividend Equivalents shall be subject to all of the terms and provisions of the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof.  In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan shall prevail.  All terms used herein shall have the meaning ascribed
to such terms in the Plan unless the context herein clearly requires otherwise.


(a) Phantom Stock Unit and Dividend Equivalent. Each Phantom Stock Unit, upon
becoming vested before its expiration, represents a right to receive payment
equal to the Fair Market Value, on the Vesting Date, of one (1) share of Common
Stock. Each tandem Dividend Equivalent, upon becoming vested before its
expiration, represents a right to receive a payment equivalent to the amount of
cash dividends declared and paid on one (1) share of Common Stock after the Date
of Grant up to and including the Vesting Date.


(b) Settlement.  Phantom Stock Units and the tandem Dividend Equivalents that
have vested pursuant to the terms of this Grant will be settled in cash or in
shares of Common Stock, as determined by the Administrator. Each settlement of
vested Phantom Stock Units and Dividend Equivalents made in cash will be made as
soon as reasonably practicable but no later than five (5) business days
following the date on which such Phantom Stock Units and Dividend Equivalents
vested pursuant to the terms of this Award. Each settlement of vested Phantom
Stock Units and Dividend Equivalents made in shares of Common Stock will be made
within twenty (20) business days of the date on which such Phantom Stock Units
and Dividend Equivalents vested pursuant to the terms of this Award. For
purposes of any such settlement (whether in cash or in shares of Common Stock),
the value of any vested Phantom Stock Units shall be based on the Fair Market
Value (as defined in the Plan) of shares of Common Stock on the Vesting Date.


(c) No Rights as Stockholder. Phantom Stock Units and Dividend Equivalents are
used solely as units of measurement, and are not shares of Common Stock and the
Grantee is not, and has no rights as, a stockholder of the Company by virtue of
this Award.


2.           Vesting of Phantom Stock Units.  The Grantee hereby accepts the
award of Phantom Stock Units and Dividend Equivalents subject to the following:


(a)           Forfeiture Restrictions.  The Phantom Stock Units and Dividend
Equivalents may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of to the extent then subject to
the Forfeiture Restrictions, and in the event of termination of the Grantee’s
service relationship with the Company (as provided in Section 4) for any reason
other than as provided in Section 2(b), the Grantee shall, for no consideration,
forfeit to the Company all Phantom Stock Units and Dividend Equivalents then
subject to the Forfeiture Restrictions.  The prohibition against transfer and
the Grantee’s obligation to forfeit and surrender the Phantom Stock Units and
Dividend Equivalents to the Company upon the Grantee’s termination of service
are herein referred to as the “Forfeiture Restrictions.”


(b)           Vesting/Lapse of Forfeiture Restrictions.  So long as the Grantee
continues in a service relationship with the Company (as provided in Section 4),
the Phantom Stock Units and Dividend Equivalents shall vest and the Forfeiture
Restrictions shall lapse on such vested Phantom Stock Units and Dividend
Equivalents as follows: [] Phantom Stock Units on  [Date 1] and [] Phantom Stock
Units on each of [Date 2], [Date 3], and [Date 4].    Notwithstanding the
foregoing vesting schedule, the Forfeiture Restrictions shall lapse in full as
to all of the Phantom Stock Units and Dividend Equivalents on the earlier of (i)
a Change of Control (as defined in the Plan) or (ii) the termination of the
Grantee’s service relationship with the Company due to the Grantee’s Disability
(as defined in the Plan) or death. The date on which the Forfeiture Restrictions
for any Phantom Stock Units and Dividend Equivalents expire is the “Vesting
Date.”


(c)           Corporate Acts.  The existence of the Phantom Stock Units and
Dividend Equivalents shall not affect in any way the right or power of the Board
or the shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding.


3.           Withholding of Tax.  To the extent that the receipt or settlement
of the Phantom Units and/or Dividend Equivalents or the lapse of any Forfeiture
Restrictions results in compensation income to the Grantee for federal or state
income tax purposes, the Grantee is responsible for taxes due from Grantee on
such compensation income. Grantee agrees to remit such taxes to the Company
prior to and as a condition of the receipt of the Phantom Stock Units and
Dividend Equivalents or the lapse of any Forfeiture Rights becoming
effective.  If the Grantee fails to remit funds sufficient to satisfy such
taxes, then to the maximum extent permitted by applicable law, Grantee hereby
specifically authorizes the Company to withhold such taxes from amounts
otherwise due to the Grantee including amounts due for settlement of the Phantom
Stock Units and Dividend Equivalents.


4.           Service Relationship.  For purposes of this Agreement, the Grantee
shall be considered to be in the service of the Company as long as the Grantee
remains an Employee, Consultant or Director (as those terms are defined in the
Plan).  Nothing in the adoption of the Plan, or the award thereunder pursuant to
this Agreement, shall confer upon the Grantee the right to continued service
with the Company or affect in any way the right of the Company to terminate such
employment at any time.  Unless otherwise provided in a written employment
agreement or by applicable law, the Grantee’s employment by the Company shall be
on an at-will basis, and the employment relationship may be terminated at any
time by either the Grantee or the Company for any reason whatsoever, with or
without cause.  Any question as to whether and when there has been a termination
of such employment, and the cause of such termination, shall be determined by
the Administrator, and its determination shall be final.


5.           Notices.  Any notices or other communications provided for in this
Agreement shall be sufficient if in writing.  In the case of the Grantee, such
notices or communications shall be effectively delivered if hand delivered to
the Grantee at his principal place of employment or if sent by overnight
courier, with confirmation, to the Grantee at the last address the Grantee has
filed with the Company.  In the case of the Company, such notices or
communications shall be effectively delivered if sent by overnight courier, with
confirmation, to the Company at its principal executive offices.


6.           Amendment.  Except as permitted by Section 15 of the Plan, this
Agreement may not be modified in any respect except by a written agreement
signed by the Grantee and an officer of the Company who is expressly authorized
by the Company to execute such document.


7.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Grantee.


8.           Controlling Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
conflicts of laws principles.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Grantee has executed this
Agreement, all effective as of the Grant Date.



 
CYBERONICS, INC.
         
By:___________________________________
 
David S. Wise, Secretary
         
GRANTEE:
         
Signature:_____________________________
       


